DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 13 does not fall within at least one of the four categories of patent eligible subject matter because it is directed to a storage medium which, given its broadest reasonable interpretation, would typically covers forms of both non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of a storage medium. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. In an effort to assist the patent community in overcoming the rejection under 35 U.S.C. § 101, the USPTO suggest the following approach. A claim drawn to such a medium (or the like) that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim. Such an amendment would typically not raise the issue of new matter, even when the specification is silent 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Batra et al (US 20170303070) in view of Saari et al (.US 20150358780) and further in view of Berenberg (US 20120275360).

As to claim 1 Batra discloses a wireless communication apparatus comprising (Batra 902 0f Fig.9, ¶103): a wireless communicator (Batra 915 of Fig.9, ¶107-2nd sentence- transmitter 911 and receiver 913 may be collectively referred to as a transceiver 915)  configured to perform wireless communication with another wireless communication apparatus (¶0041- BLE connection between a wearable and a smartphone the advertising BT device 102 (e.g., wearable device) may take up role of a BLE peripheral (and slave).  The remote BT device 104 (e.g., smartphone) may take up role of a BLE central (and master)); and a processor (921 of Fig.9), wherein the processor (i) controls the wireless communicator (915 of Fig.9) to transmit to the other wireless communication apparatus prescribed information- advertising packet (108 of Fig.1, ¶0042- 1st sentence- the advertising BT device 102 transmits advertising packets 108 on BLE advertising 
Channels) and (ii) starts transmission of the prescribed information to the other wireless communication apparatus during a next communication onwards reception state of the connection request. (110 of Fig.1 ¶0048- Upon receiving an ADV_IND packet, the remote BT device 104 may send a connection request 110. When the advertising BT device 102 receives the CONNECT_REQ packet, the advertising BT device 102 may transition to a connection state in the slave role; ¶0088- 1st sentence; 602 of Fig.6- sending one or more advertising packets). 
Batra however is silent in transmitting the prescribed information while changing transmission power until a change occurs in a signal reception state of a connection request from the other wireless communication apparatus- signal reception state equivalent to a RSSI value. However in an art Saari remedies this deficiency: (Saari ¶0282- 2nd sentence- a system that implements power control in which transmit power changes, even if the transmit power changes for every packet….., data indicating a transmit power value is included with every packet transmitted by the slave device.  This allows the master device to determine the transmit power of a signal to which a measured RSSI value). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of (Saari ¶0282- last sentence).
Both Batra and Saari however are silent where the transmission power is incrementally changed by a prescribed degree- threshold. However in an analogous art Berenberg remedies this deficiency: Berenberg ¶0097- 3rd sentence- if the TX quality is below a threshold, at block 1055, the WSD 110 can increase the TX power by the incremental value P.sub.d.sub.--.sub.up.  For example, in an embodiment that uses LQI and RSSI measurements). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Sun and Saari with that of Berenberg for the purpose of varying TX power with regard to a threshold (Berenberg ¶0097- last sentence).
 
As to claim 2 the combined teachings of Batra, Saari and Berenberg disclose the wireless communication apparatus according to claim 1, wherein the processor controls the wireless communicator to transmit to the other wireless communication apparatus the prescribed information while incrementally increasing the transmission power by a prescribed degree until the signal reception state of the connection request transmitted from the other wireless communication apparatus changes (Berenberg ¶0097- 3rd sentence- WSD 110 can increase the TX power by the 
incremental value), and during a next communication onwards, to start the transmission of the prescribed information to the other wireless communication apparatus at the transmission power occurring at the time of change of the signal reception state of the connection request (Saari ¶0282- 2nd sentence- system that implements power control in which transmit power changes, even if the transmit power changes).

As to claim 3 the combined teachings of Batra, Saari and Berenberg disclose the wireless communication apparatus according to claim 1, wherein the processor controls the wireless communicator to transmit to the other wireless communication apparatus the prescribed information while incrementally decreasing the transmission power by a prescribed degree until the signal reception state of the connection request transmitted from the other wireless communication apparatus changes (Berenberg ¶0097- 4th sentence-if RSSI exceed a certain quality threshold, the WSD 110 reduces its TX power), and during a next communication onwards, to start the transmission of the prescribed information to the other wireless communication apparatus at a transmission power that is the transmission power occurring at the time of change of the signal reception state of the connection request incremented by the prescribed degree (Berenberg ¶0097- 3rd sentence- WSD 110 can increase the TX power by the incremental value).

As to claim 4 the combined teachings of Batra, Saari and Berenberg discloses the wireless communication apparatus according to claim 1, wherein the processor controls the transmission power such that a quality of communication with the other wireless communication apparatus is stabilized to within a prescribed range- prescribed range interpreted as threshold value (Berenberg, 1040 and 1050 of Fig.10 ¶0097-determines whether the TX quality is above a threshold value… Alternatively, if the TX quality is below a threshold, at block 1055, the WSD 110 can increase the TX power) .
As to claim 5 the combined teachings of Batra, Saari and Berenberg discloses the wireless communication apparatus according to claim 4, wherein when the quality of communication is less than a lower limit value of the prescribed range, the processor causes an incremental increase in the transmission power by the prescribed degree (Berenberg, Fig.10 ¶0097).

As to claim 6 the combined teachings of Batra, Saari and Berenberg discloses   The wireless communication apparatus according to claim 4, wherein when the quality of communication is greater than an upper limit value of the prescribed range, the processor causes an incremental decrease in the transmission power by the prescribed degree (Berenberg , Fig.10, ¶0090; ¶0097).

As to claim 7 the combined teachings of Batra, Saari and Berenberg discloses the wireless communication apparatus according to claim 4, wherein based on the quality of communication, the processor changes the transmission power, and starts transmission of the prescribed information to the other wireless communication apparatus during the next communication onwards (Berenberg, Fig.10.¶0090-quality measurements, such as RSSI, received by a WSD 110 as criteria for optimizing TX power).

As to claim 11 Batra discloses an electronic timepiece comprising the wireless communication apparatus according to claim 1, and  a display configured to display time- a wearable device (e.g. a smartwatch) which is known in the art for displaying time (Batra ¶0040- 3rd and 4th sentences- examples of devices that use BLE include wearables (e.g., fitness trackers, smartwatches). 

As to claim 12 Batra discloses a  transmission power control method for execution by a wireless communication apparatus including a wireless communicator for performing wireless communication with another wireless communication apparatus (Batra ¶0041- BLE connection between a wearable and a smartphone the advertising BT device 102 (e.g., wearable device) may take up role of a BLE peripheral (and slave).  The remote BT device 104 (e.g., smartphone) may take up role of a BLE central (and master)); 915 and 921 of Fig.9), the method comprising: controlling the wireless communicator to transmit to the other wireless communication apparatus prescribed information- advertising packet (Batra 108 of Fig.1, ¶0042- 1st sentence- the advertising BT device 102 transmits advertising packets 108 on BLE advertising Channels); and starting transmission of the prescribed information to the other wireless communication apparatus during a next communication onwards (Batra 110 of Fig.1 ¶0048- Upon receiving an ADV_IND packet, the remote BT device 104 may send a connection request 110. When the advertising BT device 102 receives the CONNECT_REQ packet, the advertising BT device 102 may transition to a connection state in the slave role; ¶0088- 1st sentence; 602 of Fig.6- sending one or more advertising packets). 
Batra however is silent in transmitting the prescribed information while changing transmission power until a change occurs in a signal reception state of a connection request from the other wireless communication apparatus- signal reception state equivalent to a RSSI value. However in an art Saari remedies this deficiency: (Saari ¶0282- 2nd sentence- a system that implements power control in which transmit power changes, even if the transmit power changes for every packet….., data indicating a transmit power value is included with every packet transmitted by the slave device.  This allows the master device to determine the transmit power of a signal to which a measured RSSI value). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Sun with that of Saari for the purpose of indicating various transmit power values (Saari ¶0282- last sentence).
Both Batra and Saari however are silent where the transmission power is incrementally changed by a prescribed degree- threshold. However in an analogous art Berenberg remedies this deficiency: Berenberg ¶0097- 3rd sentence- if the TX quality is below a threshold, at block 1055, the WSD 110 can increase the TX power by the incremental value P.sub.d.sub.--.sub.up.  For example, in an embodiment that uses LQI and RSSI measurements). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Sun and Saari with that of Berenberg for the purpose of varying TX power with regard to a threshold (Berenberg ¶0097- last sentence).

As to claim 13 Batra discloses storage medium for storage of a program  readable by a computer for performing wireless communication with another wireless communication apparatus (Batra ¶109, 905 of Fig.9; ¶0041- BLE connection between a wearable and a smartphone the advertising BT device 102 (e.g., wearable device) may take up role of a BLE peripheral (and slave)): transmitting means for controlling the wireless communicator to transmit to the other wireless communication apparatus prescribed information- advertising packet (Batra 108 of Fig.1, ¶0042- 1st sentence- the advertising BT device 102 transmits advertising packets 108 on BLE advertising Channels); and communication starting means for starting starts transmission of the prescribed information to the other wireless communication apparatus during a next communication onwards(Batra 110 of Fig.1 ¶0048- Upon receiving an ADV_IND packet, the remote BT device 104 may send a connection request 110. When the advertising BT device 102 receives the CONNECT_REQ packet, the advertising BT device 102 may transition to a connection state in the slave role; ¶0088- 1st sentence; 602 of Fig.6- sending one or more advertising packets) 
Batra however is silent in transmitting the prescribed information while changing transmission power until a change occurs in a signal reception state of a connection request from the other wireless communication apparatus- signal reception state equivalent to a RSSI value. However in an art Saari remedies this deficiency: (Saari¶0194- 2nd sentence- storage device 114, 113 may store computer 
program instructions, ¶0282- 2nd sentence- a system that implements power control in which transmit power changes, even if the transmit power changes for every packet….., data indicating a transmit power value is included with every packet transmitted by the slave device.  This allows the master device to determine the transmit power of a signal to which a measured RSSI value). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Sun with that of Saari for the purpose of indicating various transmit power values (Saari ¶0282- last sentence).
threshold. However in an analogous art Berenberg remedies this deficiency: Berenberg ¶0097- 3rd sentence- if the TX quality is below a threshold, at block 1055, the WSD 110 can increase the TX power by the incremental value P.sub.d.sub.--.sub.up.  For example, in an embodiment that uses RSSI measurements). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Sun and Saari with that of Berenberg for the purpose of varying TX power with regard to a threshold (Berenberg ¶0097- last sentence). 

Allowable Subject Matter
Claims 8, 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK V ROSE whose telephone number is (571)270-7460.  The examiner can normally be reached on 8:30am- 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DERRICK V ROSE/Examiner, Art Unit 2462